DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
The amendment to claim 1 inserts the limitation “directly-encoded” which doesn’t appear to have support in the Specification.  Clarification is required.

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.
It is argued that Yokoyama fails to teach the information is “directly-encoded” because Yokoyama teaches it is classified into ranks before being encoded.
Please note that it is unclear where support the Specification exists for this claim limitation.  Where in the Specification is the concept of “direct”-encoding explained?
Further, the response refers to the response to arguments in the Final Rejection stating the electrical characteristics are indirectly encoded as the basis for the claim amendment.  Please note what this meant is that in the present invention the operational information is converted into an indication, therefore, by the act of converting the information, it is indirectly encoded on the package.  This is exactly what Yokoyama does, it converts the operational information, Yokoyama’s electrical characteristics, into an indication on the package.  Therefore it is indirectly encoded.  So first, it is unclear what “directly-encoded” means, especially how it differs from .

 Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13, and 15 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Yokoyama et al., US 10566,222.
Regarding claim 1, Yokoyama (figures 2, 3 & 9) teaches a semiconductor device package, comprising:
a first surface la and a second surface opposite the first surface la;
a semiconductor die (1 is a semiconductor device so die is inside package 1) between the first and second surfaces; and
an indication Ic at a designated area of the first surface, the indication Ic including a code presenting information for operating the semiconductor die (the electrical characteristics outlain sat column 3, lines 23-34), the code being configured to be read by an indication scanner 6.
Yokoyama fails to specifically teach the new limitation of wherein the information for operating the semiconductor die includes one or more directly-encoded 
Yokoyama teaches the information indicates “a plurality of electrical characteristics” (abstract). Though Yokoyama fails to specifically teach what electrical characteristics, a trimming parameter for a current generator, a trimming parameter for a voltage, or an address for redundancy, or a resistance reference value are all commonly known and used electrical characteristics.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 2, Yokoyama (figure 3) teaches the indication is a first indication Ic, and wherein the code is a first code, and wherein the semiconductor device package further comprises a second indication |b including a second code presenting the information for operating the semiconductor die.
In claim 3, Yokoyama (figure 3) teaches the second indication lb is positioned in the designated area of the first surface. Wherein the designated area is the top surface la.
Regarding claim 4, Yokoyama (figure 3) teaches the designated area is a first designated area Ic, and wherein the second indication lb is positioned in a second designated area lb of the first surface. The first designated area is contained within the region lb and the second designated are is contained within the region Ib.

With respect to claim 6, Yokoyama teaches the semiconductor package does not include a fuse. Yokoyama doesn't mention a fuse anywhere in its specification therefore it doesn't include a fuse).
Pertaining to claim 7, though Yokoyama fails to teach the first code includes a QR code, and wherein the second code includes a barcode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a QR code and a barcode in the invention of Yokoyama because both are conventionally known and used codes. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 8, though Yokoyama fails to teach a configuration latch configured to receive the information for operating the semiconductor die during a power-on process of the semiconductor device package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a configuration latch in the invention of Yokoyama because a configuration latch is a conventionally known and used part. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

As to claim 10, Yokoyama (figure 3) teaches the indication is a first indication Ic, and wherein the code is a first code, and wherein the information for operating the semiconductor die is a first set of information for operating the semiconductor die, and wherein the semiconductor device package further comprises a second indication lb including a second code presenting a second set of information for operating the semiconductor die.
In re claim 11, Yokoyama (column 6, line 60-column 7, line 2) teaches the second set of information is generally the same as the first set of information. Yokoyama states the region lb is where the rank information is printed and column 3, lines 23+ states the rank information is converted into code. Therefore the information is generally the same.

In re claim 13, Yokoyama teaches the first set of information Ic includes a set of parameters for operating the semiconductor die (column 3, lines 23-34), but though Yokoyama fails to teach the second set of information includes information for authenticating the semiconductor device package it would have been obvious to one of ordinary skill in the art at the time of the invention to use information for authenticating in the invention of Yokoyama because information for authenticating is a known parameter to code.
With respect to claim 15, though Yokoyama fails to teach the information for operating the semiconductor die includes a testing result of the semiconductor die, it would have been obvious to one of ordinary skill in the art at the time of the invention to use testing information in the invention of Yokoyama because testing is a conventional piece of information. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Yokoyama teaches the information indicates “a plurality of electrical characteristics” (abstract). Though Yokoyama fails to specifically an address for redundancy, it is a commonly known and used electrical characteristics.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        11/15/2021